                                                   THE HONORABLE MARY JO HESTON
 1                                                 CHAPTER 13
                                                   HEARING DATE: April 9, 2019
 2
                                                   HEARING TIME: 1:00 P.M.
 3                                                 LOCATION: Tacoma, Washington
                                                   RESPONSE DATE: April 2, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 16-44542-MJH
13    JAMES CALVIN MORRISON II and                NOTICE OF AND MOTION FOR DISMISSAL
      CINDY LEE MORRISON,                         PURSUANT TO 11 U.S.C. § 1307(c)
14

15
                                       Debtors.

16                                                NOTICE
17             YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18
     be heard before the Honorable Mary Jo Heston at 1:00 P.M. on April 9, 2019, at the U.S.
19
     Bankruptcy Courthouse, 1717 Pacific Avenue, Courtroom H, Tacoma, WA 98402.
20
               IF YOU OPPOSE this motion, you must file your written response with the Court
21
     Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN
22
     THE RESPONSE DATE, which is April 2, 2019. You should also appear at the time of
23
     hearing. If you fail to do so, the Court may enter an order granting the motion without any
24
     hearing and without further notice.
25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
 1
                                                 MOTION
 2

 3
            COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and alleges as follows:

 4   1. Debtors filed this case on November 1, 2016. The case was confirmed by order of the Court

 5      on February 18, 2017. A modified plan was filed on October 31, 2018, which was approved

 6      by the Court on November 13, 2018.
 7   2. Pursuant to the modified plan, Debtors are required to make plan payments of $3,000.00 per
 8
        month. Debtors are presently delinquent in plan payments in the amount of $13,287.16,
 9
        supported by the Declaration filed herewith.
10
     3. Debtors have defaulted under the terms of the Plan as follows: § 1307(c)(1) unreasonable
11
        delay by the debtor that is prejudicial to the creditors, § 1307(c)(6) failure to remit plan
12
        payments.
13

14
            WHEREFORE the Trustee prays that this case be dismissed and closed.
15

16          DATED this 13th day of March, 2019 at Tacoma, Washington.

17

18                                                     /s/ Matthew J.P. Johnson
                                                       Matthew J.P. Johnson, WSBA# 40476 for
19                                                     Michael G. Malaier, Chapter 13 Trustee
20

21

22

23

24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
